            Case 9:07-cv-00976-JKS Document 34 Filed 09/09/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF NEW YORK

DASHAWN CARTER,
                                                            No. 9:07-cv-00976-JKS
                        Petitioner,
                                                                  ORDER
                      vs.                               [Re: Motion at Docket No. 33]

T. POOLE,

                        Respondent.

          At Docket No. 33, Petitioner Dashawn Carter, appearing pro se, has filed a document

styled “Motion to Recall Mandate, Rehearing and Reinstatement of Habeas Corpus Action.”

The record reflects that this Court denied Carter’s Petition for Writ of Habeas Corpus and also

denied a certificate of appealability on June 8, 2010. Docket Nos. 18, 19. Carter appealed this

Court’s denial, Docket No. 29, and the Second Circuit Court of Appeals declined to issue a

certificate of appealability on August 7, 2013, Docket No. 31. Carter now moves to recall the

mandate issued by the Second Circuit on October 18, 2013, which terminated his appeal. Docket

No. 32.

          According to Carter, this Court should vacate the Second Circuit’s mandate and amend

its prior opinion due to changes in governing state law on depraved indifferent murder that

impacts the viability of his claims that have already been raised and rejected. This Court,

however, is without authority to recall a mandate issued by a federal court of appeal, which are

the only courts “recognized to have an inherent power to recall their mandates.” See Calderson

v. Thompson, 523 U.S. 538, 549 (1998). Moreover, to the extent that Carter wishes to argue that
          Case 9:07-cv-00976-JKS Document 34 Filed 09/09/20 Page 2 of 4




changes in case law retroactively undermine his conviction, he must file a new Petition for Writ

of Habeas Corpus under 28 U.S.C. § 2254.

       The Court cautions Carter, however, that the ability to proceed on a second or successive

habeas petition is limited, and a petitioner must obtain approval from the Second Circuit Court of

Appeals before filing such petition in this Court. The Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”) “greatly restricts the power of federal courts to award relief to state

prisoners who file second or successive habeas corpus applications.” Tyler v. Cain, 533 U.S.

656, 661 (2001). AEDPA “creates a ‘gatekeeping’ mechanism for the consideration of second or

successive applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also

Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). Specifically, the AEDPA amended 28

U.S.C. § 2244(b) to read, in pertinent part, as follows:

       (1) A claim presented in a second or successive habeas corpus application under section
       2254 that was presented in a prior application shall be dismissed.

       (2) A claim presented in a second or successive habeas corpus application under section
       2254 that was not presented in a prior application shall be dismissed unless –

               (A) the applicant shows that the claim relies on a new rule of constitutional law,
               made retroactive to cases on collateral review by the Supreme Court, that was
               previously unavailable; or

               (B)(i) the factual predicate for the claim could not have been discovered
               previously through the exercise of due diligence; and [¶] (ii) the facts underlying
               the claim, if proven and viewed in light of the evidence as a whole, would be
               sufficient to establish by clear and convincing evidence that, but for constitutional
               error, no reasonable factfinder would have found the applicant guilty of the
               underlying offense.

       (3)(A) Before a second or successive application permitted by this section is filed in the
       district court, the applicant shall move in the appropriate court of appeals for an order
       authorizing the district court to consider the application.




                                                 2
          Case 9:07-cv-00976-JKS Document 34 Filed 09/09/20 Page 3 of 4




28 U.S.C. § 2244(b)(1)-(3)(A); see also Rule 9 of the Rules Governing § 2254 Cases in the

United States District Courts.

       Second or successive habeas petitions filed in the district court without an authorizing

order from the court of appeals shall be dismissed. See 28 U.S.C. § 2244(b); see also Burton v.

Stewart, 549 U.S. 147, 153 (2007) (where petitioner neither sought nor received authorization

from Court of Appeals before filing second or successive petition, district court should have

dismissed petition for lack of jurisdiction). Accordingly, if Mr. Carter chooses to pursue the

arguments raised in his memorandum of law at Docket No. 33-1, he should do so by first

obtaining permission in the Second Circuit Court of Appeals to file a second or successive

habeas petition in this Court.

       IT IS ORDERED THAT the Motion to Recall Mandate, Rehearing, and Reinstatement

of Habeas Corpus Action at Docket No. 33 is DENIED.

       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability.28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a

certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003))). Any further request for a Certificate of Appealability

must be addressed to the Court of Appeals. FED. R. APP. P. 22(b); 2d CIR. R. 22.




                                                  3
         Case 9:07-cv-00976-JKS Document 34 Filed 09/09/20 Page 4 of 4




       IT IS FURTHER ORDERED THAT the Clerk of Court is respectfully directed to send

Mr. Carter a copy of the Second Circuit’s form Motion for An Order Authorizing the District

Court to Consider a Successive or Second Motion to Vacate, Set Aside or Correct Sentence

Pursuant to 28 U.S.C. §§ 2244(b), 2254 by a Prisoner in State Custody.

       Dated: September 9, 2020.

                                                          /s/ James K. Singleton, Jr.
                                                      JAMES K. SINGLETON, JR.
                                                    United States Senior District Judge




                                               4
